Title: To Thomas Jefferson from James Madison, 19 December 1796
From: Madison, James
To: Jefferson, Thomas


                    
                        Dear Sir
                        Philada. Decr. 19. 1796
                    
                    The returns from N. Hampshire, Vermont, S.C. and Georga. are still to come in, and leave the event of the Election in some remaining uncertainty. It is but barely possible that Adams may fail of the highest number. It is highly probable, tho’ not absolutely certain, that Pinkney will be third only on the list. You must prepare yourself therefore to be summoned to the place Mr. Adams now fills. I am aware of the objections arising from the inadequateness of the importance of the place to the sacrifices you would be willing to make to a greater prospect of fulfilling the patriotic wishes of your friends; and from the irksomeness of being at the head of a body whose sentiments are at present so little in unison with your own. But it is expected that as you had made up your mind to obey the call of your Country, you will let it decide on the particular place where your services are to be rendered. It may even be said, that as you submitted to the election knowing the contingency involved in it, you are bound to abide by the event whatever it may. On the whole it seems essential that you should not refuse the station which is likely to be your lot. There is reason to believe also that your neighbourhood to adams may have a valuable effect on his councils particularly in relation to our external system. You know that his feelings will not enslave him to the example of his predecessor. It is certain that his censures of our paper system and the intrigues at new York for setting P. above him have fixed an enmity with the British faction. Nor should it pass for nothing, that the true interest of new england particularly requires reconciliation with France as the road to her commerce. Add to the whole that he is said to speak of you now in friendly terms and will no doubt be soothed by your acceptance of a place subordinate to him. It must be confessed however that all these calculations, are qualified by his political principles and  prejudices. But they add weight to the obligation from which you must not withdraw yourself.
                    You will see in the answer to the P.s speech, much room for criticism. You must, for the present, be content to know that it resulted from a choice of evils. His reply to the foreign paragraph indicates a good effect on his mind. Indeed he cannot but wish to avoid entailing a war on his successor. The danger lies in the fetters he has put on himself and in the irritation and distrust of the French government.
                